File No . 333-26513 811-08211 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 21 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 21 [X] (Check appropriate box or boxes.) Dreyfus Institutional Preferred Money Market Funds (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering August 1, 2011 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on August 1, 2011 pursuant to paragraph (b) after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Institutional Preferred Money Market Fund ProspectusAugust 1, 2011 Prime Shares As with all mutual funds, the Securities and Exchange Commission has not approved or disapprovedthese securities or passed upon the adequacy of this prospectus. Any representation to the contrary isa criminal offense. Contents Fund Summary Fund Summary 1 Fund Details Goal and Approach 4 Investment Risks 4 Management 5 Shareholder Guide Buying and Selling Shares 7 General Policies 8 Distributions and Taxes 8 Services for Fund Investors 8 Financial Highlights 10 For More Information See back cover.The fund is designed for institutional investors.
